Citation Nr: 9903005	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  96- 29 762	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to April 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a May 1995 rating determination by the New York, New 
York, Regional Office (RO).

At the September 1998 hearing before a member of the Board, 
additional medical evidence was submitted regarding the claim 
on appeal which has not been considered by the RO in the 
adjudication of the veteran's claim.  The veteran has waived 
his right to such consideration by the RO and, therefore, the 
Board may proceed in the adjudication of the appeal, 
consistent with 38 C.F.R. § 20.1304(c) (1998).


FINDING OF FACT

There is no competent medical evidence of a nexus or link 
between the veteran's current hearing loss and an inservice 
injury or disease.


CONCLUSION OF LAW

The claim for service connection for hearing loss is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107(a), 7104 (West 1991 & 
Supp. 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background.  The veteran's induction examination in 
November 1942 showed that no hearing loss or ear pathology 
was objectively noted and a hearing test by whispered voice 
was normal.  On his report of medical history the veteran 
specifically denied ear, nose or throat abnormalities.  The 
remaining service medical records are negative for 
complaints, findings or treatment for hearing loss.  

The evidence of record includes reports of private treatment 
dated from 1978 to 1995 from numerous hospitals and 
physicians.  These records primarily show treatment of the 
veteran for symptoms associated with musculoskeletal and 
gastrointestinal complaints and vertigo.  

In January 1992 the veteran was treated for labyrinthine 
dysfunction.  

In February 1992 the veteran was treated for symptoms 
associated with vertigo.  He was reported to have tinnitus 
and postnasal drip.  He complained of feeling lightheaded 
with a swimming sensation and episodes of blacking out or 
loss of consciousness.  He noted objects spinning around him 
but that he was not spinning inside.  He tended to veer to 
either the right or left when this occurred and had pressure 
in his head as well as nausea and vomiting.  A CT scan was 
normal.  He reported his first attack was three months prior 
and that he had dizziness three to four times a day lasting 
about an hour.  He also complained of humming and clogging in 
the ears and that the noise changes as the dizziness 
increased.  On examination the ear canals were clear and the 
tympanic membranes were normal.  The fistula test was 
negative and extra ocular motion was normal.  The nasal 
cavity, oral cavity and oropharynx were clear.  The Romberg 
test was normal however the Tandem Romberg test was abnormal 
bilaterally.  The tympanograms were also normal.  Acoustic 
reflexes were present and the tone decay was negative.  An 
audiogram showed bilateral mild to moderate sensorineural 
hearing loss.  The clinical impression was vertigo possibly 
due to a low grade labyrinthitis.  

An August 1984 statement from F. Melchor, M.D. shows the 
veteran had been treated since January 1992 for history of 
labyrinthine dysfunction, with cardiac dysrhythmia, 
hyperlipidemia, coronary artery disease, osteoarthritis and 
degenerative joint disease.  The veteran gave a history of 
hearing loss since 1942.  

The veteran presented testimony at a hearing before a 
traveling member of the Board at the RO in September 1998.  
He testified that in service he was exposed to heavy noise 
and also that his hearing loss could be traced to his low 
back disc problem.  The record was held open for 60 days to 
give the veteran the opportunity to obtain and submit 
additional evidence.  No additional evidence was received by 
the RO.  

Analysis.  The preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  The United 
States Court of Veteran Appeals (Court) has defined a well-
grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of 38 U.S.C.A. § 5107.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  If the claim is not 
well-grounded, the veteran cannot invoke the VA's duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet.App. 498 (1995).  

The post-service medical evidence shows that hearing loss was 
first demonstrated in 1992, many years after service 
discharge.  The veteran has not brought forth any evidence 
that would establish a nexus between his current hearing loss 
and active 


military service and it does not appear that any examiner 
specifically attributed his current hearing loss to military 
service.  A well-grounded claim requires medical evidence of 
a nexus between in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet.App. 498 (1995).  
Therefore, the third prong of Caluza is not satisfied as 
there is no medical evidence of record establishing a nexus 
between any event in service and the veteran's current 
hearing loss.

Although private examiners specifically noted the veteran's 
reported history of hearing loss since 1942, that evidence 
appears to be based on an unsubstantiated history as provided 
by the veteran and a medical opinion based on an inaccurate 
factual premise has no probative value.  Reonal v. Brown, 5 
Vet.App. 458 (1993).  Even if the Board accepts the veteran's 
contentions of inservice acoustic trauma, there is no 
competent medical evidence of a nexus between the inservice 
acoustic trauma and the current hearing loss.  The only other 
evidence submitted in support of the veteran's claim is his 
hearing testimony.  The veteran cannot meet his initial 
burden by relying upon his own opinion on medical matters.  
"[L]ay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded."  Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  Grottveit v. Brown, 5 Vet.App. 91, 
93 (1993).

Therefore, the Board finds that a well-grounded claim of 
service connection for bilateral hearing loss has not been 
presented.  It follows that the VA has no duty to assist the 
veteran in the development of his claim.  In the absence of a 
well-grounded claim, the Board does not have jurisdiction to 
decide the merits of the matter, and the appeal must be 
denied.  Boeck v. Brown, 7 Vet.App. 14 (1994).


ORDER

Entitlement to service connection for hearing loss is denied.




REMAND


Turning now to the issue of whether new and material evidence 
has been submitted to reopen the claim of service connection 
for a back disability, the Board notes that in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
"new and material evidence" as provided in 38 C.F.R. 
§ 3.156(a) had been impermissibly defined in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) as requiring "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  In this appeal, the RO has based its 
denial of the veteran's claim on a finding that there is no 
possibility of a change in outcome.  The RO must consider the 
issue on appeal in light of the Federal Circuit's opinion in 
Hodge.  

The RO should rely on the language of 38 C.F.R. § 3.156(a) 
itself to determine whether new and material evidence has 
been submitted sufficient to reopen the claim.  Thus, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).

Accordingly, this issue is REMANDED to the RO for the 
following:

The RO should reconsider the issue on 
appeal of whether new and material 
evidence has been submitted to reopen the 
claim of service connection for a back 
disability pursuant to the decision of 
the Federal Circuit in Hodge v. West.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either factual or legal, as to the ultimate 
conclusion warranted in this matter.  The veteran need take 
no action unless notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Board's decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).



- 8 -


